Per Curiam:
The learned judge of the court below has found certain facts which conclusively dispose of this controversy:
1. That the' signature of Casper Dull, appended to the settlement of August 19, 1874, is genuine, and at that date Dull was fully competent to transact his own business.
2. That the appellant, with the other heirs, had full knowledge of this paper, previously to the filing of the account of December 15, 1879.
3. That he was present at the subsequent settlement of the executors and heirs, and acquiesced in that settlement.
Under these circumstances it is obvious that the appellant had no standing to maintain a bill of review, and that the orphans’ court committed no error in refusing to entertain such bill.
The appeal is dismissed and the decree affirmed, at costs of appellant.